               Case 2:21-cv-00736-ESW Document 1 Filed 04/27/21 Page 1 of 6




     Richard Lyons (SBN 020558)
 1
     Jason M. Kelly (SBN 020525)
 2   KELLY & LYONS, PLLC
     5020 E. Shea Blvd., Ste. 150
 3   Scottsdale, Arizona 85254
 4
     Phone: (480) 867-3410
     Fax: (480) 867-3411
 5   Attorney e-mail:    rlyons@kellylyonslaw.com
                         jkelly@kellylyonslaw.com
 6

 7   Attorneys for Plaintiffs

 8                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF ARIZONA
10
        Elaine Lewis, on behalf of herself and on    No.
11      behalf of the statutory beneficiaries of
        Riley Lewis,                                 COMPLAINT FOR INJUNCTIVE
12
                                                     RELIEF
13                     Plaintiffs,

14      v.
15
        U.S. CUSTOMS AND BORDER
16      PATROL,
17
                                Defendant.
18
                                             COMPLAINT
19
             By and through undersigned counsel, Plaintiff Elaine Lewis, on behalf of herself
20
     and on behalf of the statutory beneficiaries of Riley Lewis brings this action against
21   Defendant U.S. Customs and Border Protection (“CBP”) to compel compliance with the
22   Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”). As grounds therefor, Plaintiff
23   alleges as follows:
24                                           INTRODUCTION
25       1. This is an action under the Freedom of Information Act (“FOIA”), U.S.C. § 552,
26           for injunctive and other appropriate relief, seeking the immediate processing and


                                                 1
          Case 2:21-cv-00736-ESW Document 1 Filed 04/27/21 Page 2 of 6




 1      release of agency records improperly withheld by Defendant CBP in response to
 2      FOIA requests properly made by Plaintiff.
 3   2. On June 23, 2020 Plaintiff submitted a FOIA request (the “Request) to Defendant
 4      seeking records related to a fatal automobile accident on March 28, 2020. A copy

 5      of the Request is attached hereto as Exhibit A. Plaintiff seeks the requested records

 6      in order to shed light on the facts, background and policies that resulted in the

 7      tragic loss of her daughter.

 8   3. To date, Defendant has not responded to Plaintiff’s Request.

 9                        PARTIES, JURISDICTION AND VENUE

10   4. At all times relevant, Plaintiff was a resident of Wyoming, and all acts or

11      omissions complained of herein occurred within Yuma County, Arizona, thus

12
        venue is proper in the U.S. District Court of Arizona.

13
     5. Defendant CBP is an agency of the United States Government with its Arizona

14
        Field Office located in Tuscon, Arizona and having Ports of Entry located
        throughout the State. The CBP has possession, custody, and control of records to
15
        which Plaintiff seeks access.
16
     6. This Court has both subject matter jurisdiction over this action and personal
17
        jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §
18
        1331.
19
     7. Venue lies in this district under 5 U.S.C. § 552(a)(4)(B).
20
     8. Defendant has failed to respond to Plaintiffs’ Request within the statutory time
21
        limit, such that Plaintiff is deemed to have exhausted the applicable administrative
22
        remedies. 5 U.S.C. § 552(a)(6)(C)(i).
23
                                 FACTUAL ALLEGATIONS
24
     9. On March 28, 2020, a Border Patrol agent executed a Pursuit Intervention
25
        Technique (“P.I.T.”) maneuver at approximately 85 miles per hour eastbound on
26
        I-8 at approximately mile post 25. As a result, the occupants of the civilian vehicle

                                             2
          Case 2:21-cv-00736-ESW Document 1 Filed 04/27/21 Page 3 of 6




 1      died.
 2   10. On June 23, 2020 Plaintiff submitted a FOIA request to the CBP, (“Exhibit A”),
 3      seeking the production of:
 4          a. All accident reports, investigative reports, criminal investigation reports

 5              and/or other materials, photographs, body and/or vehicle camera footage,

 6              records and/or transcripts and/or recordings of radio transmissions related

 7              to the accident, personnel files for the agents involved in the collision

 8              (including but not limited to agents Batista, Buchanan, and Baldwin);

 9          b. Policy manuals, guides, protocols and/or other training materials for the use

10              in high speed chases and/or P.I.T. maneuvers; and

11          c. All training materials given to, or otherwise applicable to, the agent(s)

12
                involved in the March 28, 2020 incident regarding high speed chases and

13
                the safe use of P.I.T. maneuvers.

14
     11. A true and correct copy of the June 23, 2020 request is attached as Exhibit A.
     12. By letter dated June 30, 2020, CBP acknowledged receipt of Plaintiff’s FOIA
15
        request on June 23,2020 and assigned it Reference Number CBP-2020-061700.
16
     13. A true and correct copy of that letter is attached hereto as Exhibit B.
17
     14. Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), CBP was required to determine whether to
18
        comply with the FOIA request within twenty (20) working days of receipt of the
19
        request and to notify Plaintiff immediately of its determination, the reasons
20
        therefor, and the right to appeal any adverse determination.
21
     15. The Defendant CBP’s determination regarding Plaintiff’s FOIA request was due
22
        by July 21, 2020 at the latest.
23
     16. In an effort to compel and expedite compliance with the June 23, 2020 Request,
24
        Plaintiff wrote a letter to CBP on December 30, 2020 advising that pursuant to 5
25
        U.S.C. § 552(a)(6)(C)(i) a request can be considered denied for purposes of
26
        administrative appeal if it was not decided within the time limits. Plaintiff thereby

                                              3
          Case 2:21-cv-00736-ESW Document 1 Filed 04/27/21 Page 4 of 6




 1      exercised its right to appeal the agency’s decision (in this case, the failure to
 2      respond) and asked the agency to make a determination within 20 business days
 3      as required by 5 U.S.C. § 552(a)(6)(A)(ii).
 4   17. A true and correct copy of this letter is attached hereto as Exhibit C.

 5   18. On January 29, 2021, CBP responded to Plaintiff’s letter by closing the appeal

 6      with a final disposition of “completely reversed/remanded”. No further

 7      information, contacts or timeframes were provided.

 8   19. A true and correct copy of this response is attached hereto as Exhibit D.

 9   20. As of the date of this complaint, the CBP has failed to: (i) determine whether to

10      comply with Plaintiff’s FOIA request; (ii) notify Plaintiff of any such

11      determination or the reasons therefor; (iii) advise Plaintiff of the right to appeal

12
        any adverse determination; or (iv) produce the requested records or otherwise

13
        demonstrate that the requested records are exempt from production.

14
     21. The failure of Defendant CBP to produce the documents requested by Plaintiffs
        violates the FOIA and impeded Plaintiff’s ability to actively participate in victim
15
        advocacy with the Yuma County Attorneys Office and to further investigate the
16
        cause of Riley Lewis’ death.
17
     22. Further, Defendant CBP wrongfully withholding the requested records
18
        unreasonably impedes Plaintiff from pursuing any wrongful death remedies as
19
        may be permitted by law within the applicable two year statute of limitations –
20
        eight months of which have been spent simply trying to obtain the necessary
21
        records.
22
     23. Upon information and belief, Defendant CBP is in possession and has control over
23
        the records sought by Plaintiff and has failed to make reasonable efforts to search
24
        for records responsive to Plaintiff’s request.
25
     24. Because the CBP has failed to comply with the time limit set forth in 5 U.S.C. §
26
        552(a)(6)(A), Plaintiff is deemed to have exhausted any and all administrative

                                              4
              Case 2:21-cv-00736-ESW Document 1 Filed 04/27/21 Page 5 of 6




 1          remedies pursuant to 5 U.S.C. § 552(a)(6)(C).
 2

 3                                     CAUSE OF ACTION
 4                              Violation of FOIA, 5 U.S.C. § 552

 5       25. Plaintiff incorporates each and every allegation above as if fully set forth herein.

 6       26. Defendant is an agency subject to FOIA, 5 U.S.C. § 552(f), and must therefore

 7          release in response to a FOIA request any disclosable records in its possession at

 8          the time of the request and provide a lawful reason for withholding any materials

 9          as to which it claims an exemption, under 5 U.S.C. § 552(a)(3).

10       27. Defendant has failed to make a reasonable effort to search for records sought by

11          the Request, and that failure violates FOIA, 5 U.S.C. § 552(a)(3), and Defendant’s

12
            corresponding regulations.

13
         28. Defendant has failed to promptly make available the records sought by the

14
            Request, and that failure violates FOIA, 5 U.S.C. § 552(a)(6)(A), and Defendant’s
            corresponding regulations.
15
         29. Defendant has failed to process Plaintiff’s Request as soon as practicable, and that
16
            failure violates FOIA, 5 U.S.C. § 552(a)(6)(E), and Defendant’s regulations.
17
         30. Plaintiff is being irreparably harmed by reason of Defendant’s unlawful
18
            withholding of records responsive to Plaintiff’s FOIA request, and Plaintiff will
19
            continue to be irreparably harmed unless Defendant is compelled to conform their
20
            conduct to the requirements of the law.
21

22
                                     PRAYER FOR RELIEF
23
           WHEREFORE, Plaintiff hereby prays that judgment be entered in their favor,
24
     against the Defendant, as follows:
25
                  A.      Order Defendant to conduct searches for any and all responsive
26
                          records to Plaintiff’s FOIA request and demonstrate that it employed

                                                  5
     Case 2:21-cv-00736-ESW Document 1 Filed 04/27/21 Page 6 of 6




 1             search methods reasonably likely to lead to the discovery of records
 2             responsive to Plaintiff’s FOIA request;
 3      B.     Order Defendant to produce, by a date certain, any and all non-
 4             exempt records to Plaintiff’s FOIA request and a Vaughn index of

 5             any responsive records withheld under claim of exemption;

 6      C.     Enjoin Defendant from continuing to withhold any and all non-

 7             exempt records responsive to Plaintiff’s FOIA request; and

 8      D.     For costs and attorneys’ fees incurred in this civil action pursuant to

 9             5 U.S.C. §552(a)(4)(E), together with such further and additional

10             relief at law or in equity that this Court may deem proper.

11      Dated this 23rd day of April, 2021.

12                           KELLY & LYONS, PLLC

13
                             By:    /s/ Richard D. Lyons
14                                  Richard D. Lyons, Esq.
                                    Jason M. Kelly, Esq.
15                                  Attorneys for Plaintiffs

16

17

18

19

20

21

22

23

24

25

26




                                       6
